DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) 17. A non-transitory computer-readable storage medium having computer program instructions stored thereon, the computer program instructions are used to execute the following steps in a computer: step S1, converting an original domain name into a multi-dimensional numeric vector; step S2, inputting the multi-dimensional numeric vector into a deep learning model pre-trained based on an ImageNet data set to generate a domain name characteristic; step S3, training a domain name classifier based on the generated domain name characteristic; step S4, classifying and predicting a DGA domain name based on the trained domain name classifier.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “converting an original domain name into a multi-dimensional numeric vector; step S2, inputting the multi-dimensional numeric vector into a deep learning model pre-trained based on an ImageNet data set to generate a domain name characteristic; step S3, training a domain name classifier based on the generated domain name characteristic; step S4, classifying and predicting a DGA domain name based on the trained domain name classifier.”, or variations thereof as recited.
Closest prior art Pereira USPN 2019/0089721 discloses detection of algorithmically generated domains based on a dictionary are disclosed. In some embodiments, a system, process, and/or computer program product for detection of algorithmically generated domains based on a dictionary includes receiving a DNS data stream, wherein the DNS data stream includes a DNS query and a DNS response for resolution of the DNS query; generating a graph based on the DNS data stream; and identifying a malicious dictionary based on the graph.
Further closest prior art Amiri USPN 2018/0288086 discloses a neural network system for detection of domain generation algorithm generated domain names, the neural network system comprising: an input receiver configured for receiving domain names from one or more input sources; a convolutional neural network unit including one or more convolutional layers, the convolutional unit configured for receiving the input text and processing the input text through the one or more convolutional layers; a recurrent neural network unit including one or more long short term memory layers, the recurrent neural network unit configured to process the output from the convolutional neural network unit to perform pattern recognition; and a classification unit including one or more classification layers, the classification unit configured to receive output data from the recurrent neural network unit to perform a determination of whether the input text or portions of the input text are DGA-generated or benign domain names.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


January 1, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662